09-1969-ag
         Wang v. BIA
                                                                                        BIA
                                                                                   Sichel, IJ
                                                                               A094 813 829


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2 nd day of March, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                PETER W. HALL,
10                     Circuit Judges.
11       ______________________________________
12
13       GUO MAN WANG,
14                Petitioner,
15
16                     v.                                       09-1969-ag
17                                                              NAC
18
19       BOARD OF IMMIGRATION APPEALS,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Pro Se
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; James A. Hunolt, Senior
27                                     Litigation Counsel; Margaret A.
28                                     O’Donnell, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Guo Man Wang, a native and citizen of the People’s

6    Republic of China, seeks review of an April 9, 2009, order

7    of the BIA affirming the December 6, 2007, decision of

8    Immigration Judge (“IJ”) Helen J. Sichel, which denied

9    Wang’s application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Guo Man Wang, No. A094 813 829 (BIA Apr. 9, 2009), aff’g No.

12   A094 813 829 (Immig. Ct. N.Y. City Dec. 6, 2007).     We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision including the portions not explicitly

17   discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d

18   391, 394 (2d Cir. 2005).     The applicable standards of review

19   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); Bah v.

21   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

22       Substantial evidence supports the agency’s adverse

23   credibility determination.     See Xiu Xia Lin, 534 F.3d at



                                     2
1    167.   The IJ found that Wang was not credible based on: (1)

2    his inconsistent testimony about his wife’s affidavit; (2)

3    his inconsistent testimony regarding his knowledge of the

4    Democratic Party in China; (3) his lack of knowledge about

5    the pro-democracy group he claimed to be involved with in

6    China; (4) his failure to mention his alleged beating in his

7    initial asylum application; (5) his inconsistent testimony

8    about the nature of his injuries; and (6) his inconsistent

9    testimony about the hospital he claimed he went to after the

10   beating he allegedly endured.       In his brief, Wang argues

11   that the IJ’s credibility finding was erroneous because she

12   relied on minor inconsistencies that did not go to the heart

13   of his claim.   Contrary to Wang’s argument, under the REAL

14   ID Act, which applied to Wang’s application for relief, “an

15   IJ may rely on any inconsistency or omission in making an

16   adverse credibility determination as long as the ‘totality

17   of the circumstances’ establishes that an asylum applicant

18   is not credible.”   Xiu Xia Lin, 534 F.3d at 167 (emphasis in

19   original); see 8 U.S.C. § 1158(b)(1)(B)(iii); see also

20   Matter of J-Y-C-, 24 I. & N. Dec. 260, 265 (BIA 2007)

21   (finding that “the REAL ID Act no longer requires the trier

22   of fact to find a nexus between inconsistencies and the

23   ‘heart of the claim’”).   Moreover, no reasonable fact finder

24   would have been compelled to credit Wang’s explanations for

                                     3
1    the discrepancies the IJ identified.    See Majidi v.

2    Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).    Accordingly,

3    the IJ’s adverse credibility determination was supported by

4    substantial evidence.   See 8 U.S.C. §§ 1158(b)(1)(B)(iii),

5    1252(b)(4)(B).

6        Because Wang’s claims were all based on the same

7    factual predicate, the agency’s denial of his application

8    for asylum, withholding of removal, and CAT relief was

9    proper.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

10   2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4